By the Court,

Cole J.
There is manifestly a variance between the names of the plaintiffs, as set forth in the complaint, and in some of the subsequent proceedings in this cause. In the complaint the plaintiffs are named as Thomas T. Eeeve *84and George W. Boe, while the judgment is in favor of Thomas T. Reeve and Gilbert W. Boe. This is a mistake which the Circuit Court would have an undoubted right to correct on a proper motion, but we do not think we have any authority to correct it. And it must be very obvious that it is for the interest and safety of all parties that the mistake should be corrected in the records of the Circuit Court. We therefore deem it advisable and proper to reverse the judgment and send the case back to the Circuit Court, to give that court an opportunity of correcting the irregularity in the premises. The other objections taken by the counsel for the appellants are sufficiently noticed in the case of Haertell against these same parties, decided the present term.
Judgment of the Circuit Court reversed and cause remanded for further proceedings.